DETAILED ACTION
“Method for Producing a Composite Material, and Composite Material”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on August 24, 2021 have been entered. Claims 1-13, 15-18, and 20 have been amended; claim 14 has been canceled; claims 1-13 and 15-20 remain pending; and claims 15-18 stand withdrawn. 
Claim Rejections - 35 USC § 112(b)
The rejections under 35 USC 112(b) set forth In the Non-Final Office Action (mailed 05/26/2021) have been overcome by Applicant’s amendments to the claims field on 08/24/2021. As such, the rejections under 35 USC 112(b) previously set forth are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neubauer et al (WO2015043951A1; hereafter “Neubauer”; reference is made to the machine translation provided with this Office Action).
Regarding Claim 1
Neubauer discloses: a method for producing a composite material comprising:
supplying a band arrangement to be plated, the band arrangement comprising: 
a top side and a bottom side (Abstract: ln. 1-3; annotated fig. 1C); 
at least a first strip (1, fig. 1) and a second strip (2, fig. 1); 
at least one filler strip (3); and
a filling channel (annotated) formed between at least the first (1) and second (2) strips;
	plating the band arrangement (ln. 130-133); and 
	extruding, during the plating, a part of the filler strip (3) into the filling channel (annotated; fig. 1D);
wherein the (1) first and/or second (2) strip, respectively, is/are formed of two or more individual strips (11, fig. 1E; ln. 855-859).
Regarding Claim 2
Neubauer discloses: the method of claim 1.
Neubauer further teaches: that the filler strip (3) is disposed above the filling channel (as in Fig. 1C).

    PNG
    media_image1.png
    422
    1046
    media_image1.png
    Greyscale

Regarding Claim 3
Neubauer discloses: the method of claim 1.
Neubauer further teaches: that the filler strip (3) has a greater width than the filling channel (as in fig. 1C).
Regarding Claim 4
Neubauer discloses: the method of claim 1.
Neubauer further teaches that the band arrangement (fig. 1E) comprises more than two strips (1/2) and/or more than one filler strip (3), wherein the strips (1/2) form between them filling channels (as shown in fig. 1E; ln. 855-859; after plating, cutting takes place and the final band arrangements (11) each contain one first strip (1), one second strip (2) and one filler strip (3) located in the filler channel between the first/second strip (1/2)).
Regarding Claim 8
Neubauer discloses: the method of claim 1.
Neubauer further teaches that the material for first and/or second strip (1/2) is selected from iron and nonferrous metals and their alloys and/or the material of the filler strip or filler strips is selected from iron and nonferrous metals (ln. 286-296; the first strip (1), second strip (2), and filler strip (3) are all made of copper, aluminum, aluminum-based alloys and/or copper based alloys).
Regarding Claim 9
Neubauer discloses: the method of claim 1.
Neubauer further teaches that the bottom side (annotated fig. 1C) of the band arrangement is formed by the strips (1/2) and the filling channel or filling channels 
Regarding Claim 10
Neubauer discloses: the method of claim 1.
Neubauer further teaches that the top side (annotated fig. 1C) of the band arrangement is formed completely by the filler strip or filler strips (3).
Regarding Claim 11
Neubauer discloses: the method of claim 1.
Neubauer further teaches that the top side of the band arrangement is formed only in some sections by the filler strip or filler strips (3; fig. 1D; Examiner notes that this claim limitation is met at least after plating has taken place).
Regarding Claim 12
Neubauer discloses: the method of claim 1.
Neubauer further teaches that the firs (1) and second (2) strips have in, the region of at least one filling channel (annotated fig. 1C), recesses (annotated) for receiving a part of the filler strip (3), wherein the filler strip (3) projects from the plane formed by the first (1) and second (2) strips on the top side (as shown in fig. 1C).
Regarding Claim 13
Neubauer discloses: the method of claim 1.
Neubauer further teaches that the first (1) and second (2) strips have in the region of at least one filling channel (annotated fig. 1C) recesses (annotated) for receiving a part of the filler strip (3), wherein the filler strip does not project from the plane formed by the first (1) and second (2) strips on the top side (as shown in fig. 1D; Examiner notes that this claim limitation is met at least after plating has taken place).
Regarding Claim 20
Neubauer discloses: the method of claim 8.
Neubauer further teaches that the material for the first (1) and second (2) strips is selected from steel, special steel and nonferrous heavy metals, and/or the material for the filler strip or strips (3) is selected from steel, special steel, nonferrous metals, precious metals, aluminum and their alloys (ln. 295-296; the filler strip - i.e. “second strip” - may be made of Aluminum, while the first and second strips may be made of Copper).
Claims 5, 6-7 and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Neubauer et al (WO2015043951A1; hereafter “Neubauer”; reference is made to the machine translation provided with this Office Action) as evidenced by NPL titled “The Engineering Toolbox . . .” (hereafter: “The Engineering Toolbox”).
Regarding Claim 5
Neubauer discloses: the method of claim 1.
Neubauer further teaches that the filler strip or filler strips (3) of the band arrangement have a lesser strength than the strips (1/2) of the band arrangement prior to the plating (ln. 295-296; the filler strip - i.e. “second strip” - may be made of Aluminum, while the first and second strips may be made of Copper).
Examiner notes that, as evidenced by The Engineering toolbox, the ultimate tensile strength of Aluminum is 110 MPa = 110 N/mm2 (Pg. 2), while the ultimate tensile strength of Copper is 220 MPa = 220 N/mm2 (Pg. 4). Thus, a filler strip made of Aluminum has a lesser strength than the first/second strips made of Copper. 
Regarding Claim 6
Neubauer discloses: the method of claim 1.
Neubauer further teaches that the filler strip or filler strips (3) of the band arrangement do not exceed a tensile strength of 300 N/mm2 prior to the plating (ln. 295-296; the filler strip - i.e. “second strip” - may be made of Aluminum).
Examiner notes that, as evidenced by The Engineering toolbox, the ultimate tensile strength of Aluminum is 110 MPa = 110 N/mm2 (Pg. 2).
Regarding Claim 7
Neubauer discloses: the method of claim 1.
Neubauer further teaches that the strips (1/2) of the band arrangement have a tensile strength prior to the plating of at least 200 N/mm2 (ln. 295-296; the first and second strips may be made of Copper).
Examiner notes that, as evidenced by The Engineering toolbox, the ultimate tensile strength of Copper is 220 MPa = N/mm2 (Pg. 4).
Regarding Claim 19
Neubauer discloses: the method of claim 5.
Neubauer further teaches that the strength difference is at least 50 N/mm2 tensile strength (ln. 295-296; the filler strip - i.e. “second strip” - may be made of Aluminum, while the first and second strips may be made of Copper).
Examiner notes that, as evidenced by The Engineering toolbox, the ultimate tensile strength of Aluminum is 110 MPa = 110 N/mm2 (Pg. 2), while the ultimate tensile strength of Copper is 220 MPa = N/mm2 (Pg. 4). Thus, the disclosed tensile strength difference is 110 N/mm2.
Response to Arguments
Applicant's arguments filed 08/24/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s Argument that -
Neubauer neither teaches nor suggests supplying a band arrangement to be plated that includes a first strip and a second strip, wherein the first and/or the second strip, respectively, is/are formed of two or more individual strips, as now recited in amended independent claim 1.
Instead, Neubauer describes in paragraph [0124] of the machine translation of WO2015043951A1 (which corresponds to 11. 855-859 of the machine translated WO document), as well as illustrates in Fig. lE of the drawings, that a further subsequent process step is necessary to implement a process for the production of strips 11. Specifically, Neubauer explains that the resulting third strip 10 must be separated by cuts, which are indicated by dashed lines in Fig. lE, to create the desired strips 11 (one of which is shown Fig. 1F). Nowhere does Neubauer teach or suggest that either of the strips (1, 2) of the supplied band arrangement shown in Figs. 1A - 1C consists of several (two or more) individual strips, as required by amended independent claim 1. Thus, Applicant opines that Neubauer, at best, merely discloses that the first and the second strip (1, 2) are formed as single metal strips prior to being cut into individual strips in the aforementioned subsequent process step, i.e., prior to being cut (separated) into twelve individual strips, as shown in Fig. 1E and Fig. 1F of Neubauer. Therefore, Applicant submits that the aforementioned amendments to independent claim 1 demonstrate the incorrectness of the anticipation rejection of this claim. 
In addition to the above remarks and solely for argument's sake, Applicant further submits that the only way the first and/or second strip (1, 2) of Neubauer could be formed of individual strips is for several of the separated strips, which have been cut by the subsequent process step discussed in paragraph [0124], to somehow be put back together. However, following the teachings of Neubauer, this would be illogical (senseless) since the separated strips shown in Fig. iF (as well as Figs. 2F and F3) are precisely the result Neubauer wants to achieve because the strips (11) are being used as connecting strips to connect battery elements or galvanic cells to one another, as well as to make electrical contact with battery and galvanic elements (see paragraphs [0004] and [0124 - 0125] of Neubauer).
	Examiner notes that in the invention of Neubauer, each strip (1/2/3) is made up of a plurality of individual strips. While these individual strips may be integral with one another during plating, they are nonetheless present as shown in figure 1E. Nothing in .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Katie L. Parr/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725